Title: To George Washington from John Bullen, 21 November 1781
From: Bullen, John
To: Washington, George


                  
                     Annapolis Novr 21st 1781.
                  
                  To his Excellency General Washington
                  The Citizens of Annapolis feel themselves happy in having an opportunity personally to express their affection for, and gratitude to your Excellency.  Your private character forces admiration from the foes of virtue and freedom.
                  We derive peculiar pleasure from the contemplation that the successes at Trenton and Princetown, laid the corner stone of our Freedom and Independence, and that the capture of Earl Cornwallis and his Army has compleated the edifice and secured the temple of Liberty to us and our posterity.  These brilliant and important events, are the more agreeable to every American from the reflection that they were planned by, and executed under the immediate command of your Excellency.
                  The love of your Country alone which induced you to accept the command of our Armies, at the expence of domestic happiness; the persevering fortitude and equanimity of Soul you have displayed on every occasion; and the very important services rendered America; justify us in saluting you as the Patriot, the Hero and the Saviour of your Country.
                  Our prayers, with those of Millions, are daily offered up to the supreme ruler of the universe for your Health, Safety and Happiness.
                  
                     John Bullen.  Mayor
                     
                  
               